February 26, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      GARY AARONII, ET AL., Appellants

NO. 14-13-00784-CV                           V.

   DIRECTORY DISTRIBUTING ASSOCIATES, INC., RICHARD PRICE,
 STEVE WASHINGTON, LAURA WASHINGTON, ROLAND E. SCHMIDT,
       SANDY SANDERS, AND AT&T CORPORATION, Appellees
               ________________________________

       This cause, an appeal from the order signed on September 19, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the order. We order the order of the court below AFFIRMED. We order
appellants, Gary Aaronii, et al., jointly and severally, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.